


Exhibit 10.1




THE INTERPUBLIC GROUP OF COMPANIES, INC.
2014 PERFORMANCE INCENTIVE PLAN
Section 1.
Purpose.



The purposes of the Plan are to promote the interests of the Company and its
shareholders by enabling the Company to:
(a)attract, retain, and motivate talented individuals as Eligible Employees;


(b)
provide Eligible Employees with cash and equity-based incentives tied to the
achievement of business, financial, and strategic objectives of the Company and
its Subsidiaries and Affiliates; and



(c)provide Eligible Employees with incentives and opportunities tied to the
Company’s Common Stock.


Section 2.
Definitions.



Unless the context clearly indicates otherwise, the following terms, when used
in the Plan in capitalized form, shall have the meanings set forth below:
“Affiliate” means any corporation or other entity (other than the Company or one
of its Subsidiaries) in which the Company has a “controlling interest,” as
defined in Treas. Reg. §§ 1.409A-1(b)(5)(iii)(E)(1) and 1.414(c)-2(b)(i),
provided that the language “at least 40 percent” is used instead of “at least 80
percent” each place it appears in Treas. Reg. § 1.414(c)-2(b)(2)(i).
“Award” means any grant or award under the Plan, as evidenced in an Award
Agreement.
“Award Agreement” means (a) for an Award other than an EIP Award, a written
agreement (which may be electronic), including any amendment thereto, that sets
forth the terms of the Award and is delivered to the Participant as provided in
Section 12(a) hereof, or (b) for an EIP Award, the document (written or
electronic) evidencing the Award.
“Board” means the Board of Directors of the Company.
“Cause” means, with respect to any Participant: (a) a material breach by the
Participant of a provision in an employment agreement with Interpublic, a
Subsidiary, or an Affiliate that, if capable of being cured, has not been cured
within 15 days after the Participant receives written notice from his Employer
of such breach; (b) misappropriation by the Participant of funds or property of
the Company, a Subsidiary, or an Affiliate; (c) any attempt by the Participant
to secure any personal profit related to the business of the Company, a
Subsidiary, or an Affiliate that is not approved in writing by the Board or by
the person to whom the Participant reports directly; (d) fraud, material
dishonesty, gross negligence, gross malfeasance, or insubordination by the
Participant, or willful (1) failure by the Participant to follow the code of
conduct of the Company, a Subsidiary, or an Affiliate or (2) misconduct by the
Participant in the performance of his duties as an employee of the Company, a
Subsidiary, or an Affiliate, excluding in each case any act (or series of acts)
taken in good faith by the Participant that does not (and in the aggregate do
not) cause material harm to the Company, a Subsidiary or an Affiliate; (e)
refusal or failure by the Participant to attempt in good faith to perform the
Participant’s duties as an employee or to follow a reasonable good-faith
direction of the Board or the person to whom the Participant reports directly
that has not been cured within 15 days after the Participant receives written
notice from his Employer of such refusal or failure; (f) commission by the
Participant, or a formal charge or indictment alleging commission by the
Participant, of a felony or a crime involving dishonesty, fraud, or moral
turpitude; or (g) conduct by the Participant that is clearly prohibited by the
policy of the Company, a Subsidiary, or an Affiliate prohibiting discrimination
or harassment based on age, gender, race, religion, disability, national origin
or any other protected category.
“Change of Control” means:
(a)Subject to items (b) and (c) of this definition below, the first to occur of
the following events:


(1)
Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange Act
becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) of stock that, together with other





--------------------------------------------------------------------------------




stock held by such person, possesses more than 50 percent of the combined voting
power of the Company's then-outstanding stock;


(2)
Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) ownership of stock of the Company
possessing 30 percent or more of the combined voting power of the Company's
then-outstanding stock;



(3)
Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) assets from the Company that have a
total gross fair market value equal to 40 percent or more of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions (where gross fair market value is determined without
regard to any associated liabilities); or



(4)
During any 12-month period, a majority of the members of the Board is replaced
by directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of their appointment or election.



(b)A Change of Control shall not be deemed to occur by reason of:


(1)
The acquisition of additional control of the Company by any person or persons
acting as a group that is considered to “effectively control” the Company
(within the meaning of guidance issued under Section 409A of the Code); or



(2)
A transfer of assets to any entity controlled by the shareholders of the Company
immediately after such transfer, including a transfer to (A) a shareholder of
the Company (immediately before such transfer) in exchange for or with respect
to its stock, (B) an entity, 50 percent or more of the total value or voting
power of which is owned (immediately after such transfer) directly or indirectly
by the Company, (C) a person or persons acting as a group that owns (immediately
after such transfer) directly or indirectly 50 percent or more of the total
value or voting power of all outstanding stock of the Company, or (D) an entity,
at least 50 percent of the total value or voting power of which is owned
(immediately after such transfer) directly or indirectly by a person described
in clause (C), above.



(c)Notwithstanding any other provision of this definition, a Change of Control
shall not be deemed to have occurred unless the relevant facts and circumstances
give rise to a change in the ownership or effective control of the Company, or
in the ownership of a substantial portion of the assets of the Company, within
the meaning of Section 409A(a)(2)(A)(v) of the Code.


“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the committee established by the Board pursuant to Section 3
hereof.
“Common Stock” means the Company’s $0.10 par value common stock.
“Company” means The Interpublic Group of Companies, Inc..
“Corporate Transaction” means any stock split, stock dividend, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Common Stock at a price substantially below fair market value, or
other similar event.
“Disability” means long-term disability as defined under the terms of the
Company’s applicable long-term disability plans or policies.
“Dividend Equivalent” means an Award of a contractual right to receive payments
equivalent to the amount of dividends paid with respect to Shares, as described
in Section 10(a) hereof.
“Eligible Employee” means any employee of the Company, a Subsidiary, or an
Affiliate who is determined by the Committee to be responsible for, or able to
contribute to, the growth, profitability, and success of the Company. This term
does not include directors who are not employees of such entities.




--------------------------------------------------------------------------------




“Employer” means, with respect to a Participant as of any date, the Company,
Subsidiary, or Affiliate that employs the Participant as of such date.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Executive Incentive Performance Award” or “EIP Award” means the target bonus
established by the Committee for a Participant, which may be communicated to the
Participant in the form of a letter, granted under Section 9 hereof and payable
in cash, Shares, or a combination, in accordance with the terms of the Award.
“Executive Officer” means a person who is an officer of the Company within the
meaning of Rule 16a-l(f) of the Exchange Act.
“Fair Market Value” means, with respect to a Share as of any determination date,
except as otherwise provided in the Award Agreement, the average of the high and
low selling prices of such Share on such determination date, as reported on the
composite tape for securities listed on the New York Stock Exchange or such
other national securities exchange as may be designated by the Committee. If
there were no sales of Shares on the determination date, the selling prices used
shall be the high and low selling prices on the last preceding date on which a
sale occurred.
“Full Value Award” means an Award, other than an Option, SAR or Dividend
Equivalent, that is settled by the issuance of Shares.
“Incentive Stock Option” or “ISO” means an Option intended to meet the
requirements of Section 422 of the Code.
“Nonstatutory Stock Option” means an Option that is not intended to be an
Incentive Stock Option.
“Option” means the right to purchase the number of Shares specified by the
Committee, at a specified price and during a specified term in accordance with
the Plan and subject to any other limitations and restrictions (required by law
or otherwise) as the Plan or the Committee shall impose.
“Other Stock-Based Awards” means an equity-based or equity-related Award granted
under Section 7 hereof that is not otherwise described by the terms of the Plan.
“Participant” means an Eligible Employee selected to receive an Award under the
Plan.
“Performance Cash” means an Award of a contractual right granted under Section 8
hereof to receive a dollar amount (to be settled in cash, Shares, or a
combination, as determined by the Committee) that becomes vested upon the
attainment, in whole or in part, of Performance Objectives specified by the
Committee.
“Performance Criteria” means earnings per share (basic or diluted); adjusted net
income; operating income; operating profit after tax; operating income growth;
net operating profit; gross or operating margins; operating efficiency; revenue;
revenue growth; organic revenue growth; return on equity; Share price (including
growth measures and total shareholder return); cash flow (including operating
cash flow, free cash flow, cash flow return on equity, and cash flow return on
investment); earnings before interest, taxes, depreciation, and/or amortization;
net earnings or net income (before or after taxes); net sales or revenue growth;
return measures (including return on assets, capital, invested capital, equity,
sales, or revenue); productivity ratios; expense targets; market share; customer
satisfaction; working capital targets; economic value added or EVA® (net
operating profit after tax minus the sum of capital multiplied by the cost of
capital); or any other criteria selected by the Committee; provided that any
such other criteria shall not apply to an Award to a “covered employee” (within
the meaning of Section 162(m)(3) of the Code), to the extent that the Award is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m)(4)(C) of the Code). Performance Criteria may relate to the
performance of (a) the Company, (b) a Subsidiary, (c) an Affiliate, (d) a
division or unit of the Company, any Subsidiary, or any Affiliate, (e) an
office, group of agencies, or all or part of any agency system, (f) the
Participant, or (g) any combination of the foregoing, as measured either in
absolute terms or in comparison with the performance of other companies.
“Performance Objectives” mean, for any Award that is contingent in whole or in
part on achievement of performance objectives, the objectives or other
performance levels with respect to specified Performance Criteria that are
measured over a Plan Year or other specified period for the purpose of
determining the amount of the Award and/or whether the Award is granted or
vested. For an Award to a “covered employee” (within the meaning of Section
162(m)(3) of the Code) that is intended to qualify as “performance-based
compensation” under Section 162(m)(4)(C) of the Code, the applicable Performance
Objectives shall be set forth in writing no later than 90 days after
commencement of the period of service (within the meaning of Treas. Reg.
§ 1.162-27




--------------------------------------------------------------------------------




(e)(2)(i)) to which the Performance Objectives relate (or, if sooner, before 25
percent of such period of service has elapsed), at a time when achievement of
the Performance Objectives is substantially uncertain.
“Performance Period” means the period over which achievement of Performance
Objectives set forth in an Award is measured. The Performance Period that
applies to an Award made to a Participant may overlap or coincide with the
Performance Period that applies to another Award made to that Participant.
Except with respect to an EIP Award, the duration of a Performance Period shall
not be less than one year. If the amount payable under a multi-year Award is
determined based on performance in more than one period of service (e.g., the
Performance Objectives for an Award covering three years are based on annual
performance in each of the three years, rather than cumulative performance over
the three-year period), the Performance Period for such Award shall be the
period that begins on the first day of the first applicable period of service
and ends on the last day of the last applicable period of service.
“Performance Shares” or “Performance Units” means an Award of a contractual
right granted under Section 7 hereof to receive cash, Shares, or a combination,
that becomes vested upon the attainment, in whole or in part, of Performance
Objectives specified by the Committee.
“Plan” means The Interpublic Group of Companies, Inc. 2014 Performance Incentive
Plan, as set forth herein and amended from time to time.
“Plan Year” means the calendar year.
“Prior Plan” means The Interpublic Group of Companies, Inc. 2009 Performance
Incentive Plan or any predecessor thereto.
“Prohibited Activity” means: (i) any activity that would enable the Company to
terminate the Participant’s employment for cause (as defined in the Plan or any
employment agreement or other plan or arrangement that covers the Participant);
(ii) a material violation of any rule, policy or procedure of the Company or the
Participant’s Employer, including the Code of Conduct of the Company or other
applicable Employer; (iii) before a Change of Control, a failure to be in
compliance with any share ownership objectives of the Company applicable to the
Participant, or (iv) before a Change of Control, any other conduct or act that
the Company determines is injurious, detrimental or prejudicial to any interest
of the Company.
“Restricted Period” means a period during which an Award of Restricted Stock or
Restricted Stock Units is subject to forfeiture. The Restricted Period that
applies to an Award made to a Participant may overlap or coincide with the
Restricted Period that applies to another Award made to that Participant. The
duration of a Restricted Period shall not be less than one year; provided that,
a Restricted Period may terminate before the expiration of one year to the
extent permitted by Section 11(a) or 12(e) hereof.
“Restricted Stock” means an Award of Common Stock granted under Section 6 hereof
that becomes vested and nonforfeitable, in whole or in part, upon the
attainment, in whole or in part, of specified conditions, which may include
Performance Objectives.
“Restricted Stock Unit” means an Award of a contractual right granted under
Section 6 hereof corresponding to a number of Shares (to be settled in cash,
Shares, or a combination, as determined by the Committee) that becomes vested
and nonforfeitable, in whole or in part, upon the attainment, in whole or in
part, of specified conditions, which may include Performance Objectives. Except
as otherwise provided in the Award Agreement, if a Restricted Stock Unit is
settled in cash, the amount of cash shall equal the Fair Market Value of the
underlying Shares on the Vesting Date.
“Retirement” means, except as otherwise set forth in the Award Agreement, a
Participant’s Termination of Employment for a reason other than Cause (as
determined by the Company) if, at the time of such Termination of Employment the
Participant is eligible for retirement as approved by the Company.
“Shares” means shares of Common Stock.
“Stock Appreciation Right” or “SAR” means the right, denominated in Shares, to
receive, upon surrender of the right, in whole or in part, an amount (payable in
cash, Shares, or a combination, as determined by the Committee) for each Share
that does not exceed the excess of the Fair Market Value of the Share on the
date of exercise over the Fair Market Value of the Share on the date of grant,
subject to any other limitations and restrictions (required by law or otherwise)
as the Plan and the Committee shall impose.




--------------------------------------------------------------------------------




“Subsidiary” means a subsidiary of the Company that meets the definition of a
“subsidiary corporation” in Section 424(f) of the Code.
“Termination of Employment” means, for any Participant, except as otherwise
provided in the Plan or the Award Agreement, the date of the Participant’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code) with Interpublic and all of its Subsidiaries and Affiliates. For purposes
of the Plan: (a) a Participant who is on a bona fide leave of absence and does
not have a statutory or contractual right to reemployment shall be deemed to
have had a “separation for service” on the first date that is more than six
months after the commencement of such leave of absence. However, if the leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to last for a continuous period of six months or more, and such
impairment causes the Participant to be unable to perform the duties of his
position of employment or any substantially similar position of employment, the
preceding sentence shall be deemed to refer to a 29-month period rather than to
a six-month period; and (b) a sale of assets by the Company, a Subsidiary, or an
Affiliate to an unrelated buyer that results in the Participant working for the
buyer or one of its affiliates shall not, by itself, constitute a “separation
from service” unless the Company or the Participant’s Employer, with the buyer’s
written consent, so provides in writing 60 or fewer days before the closing of
such sale.
“Vesting Date” means, for an Award, the scheduled date of vesting, as specified
in the Award Agreement.
Section 3.
Administration.



(a)The Committee. The Plan shall be administered by a committee (the
“Committee”) of outside directors (within the meaning of Treas. Reg.
§ 1.162-27(e)(3)) that satisfies the requirements of Rule 16b‑3 under the
Exchange Act. Members of the Committee shall be appointed by and shall serve at
the pleasure of the Board. No member of the Committee shall be eligible to
receive an Award under the Plan.


(b)Committee Powers. The Committee shall have and may exercise all of the powers
granted to it by the provisions of the Plan. Subject to the express provisions
and limitations of the Plan, the Committee may adopt such rules, regulations,
and procedures as it deems advisable for the conduct of its affairs, and may
appoint one of its members to be its chairman and any person, whether or not a
member, to be its secretary or agent. The Committee shall have full authority to
direct the proper officers of the Company to issue or transfer Shares pursuant
to the issuance or exercise of an Award under the Plan.


(c)Committee Action. The Committee may act at a duly called meeting by the vote
of a majority of its members or without a meeting by unanimous written consent.
The decisions of the Committee shall be final and binding unless otherwise
determined by the Board. Each member of the Committee and each member of the
Board shall be without liability, to the fullest extent permitted by law, for
any action taken or determination made in good faith in connection with the
Plan.


(d)Awards. Subject to the provisions of the Plan, the Committee is authorized to
grant the following Awards:
(1)
Options and SARs,

(2)
Restricted Stock,

(3)
Restricted Stock Units,

(4)
Performance Shares,

(5)
Performance Units,

(6)
Other Stock-Based Awards,

(7)
Performance Cash,

(8)
Executive Incentive Performance Awards,

(9)
Dividend Equivalents, and

(10)
Shares in Lieu of Cash.



(e)Participants. Subject to the provisions of the Plan, the Committee is
authorized to designate the Eligible Employees who shall receive Awards and to
determine the nature and size of the Award that an Eligible Employee shall
receive.


(f)Correction of Defects, Omissions, and Inconsistencies. The Committee may
correct any defect, remedy any omission, or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it deems desirable to carry
out the intent of the Plan and such Award.


(g)Delegation. If the Committee deems it advisable, the Committee may delegate
its authority under this Section 3 or any other provision of the Plan to one or
more of its members or to one or more persons other than its members to the
extent permitted by applicable law, except that no such delegation shall be
permitted with respect to the participation in the Plan of persons who are
subject to Section 16 of the Exchange Act. Any person to whom the Committee
delegates its authority under this




--------------------------------------------------------------------------------




Section 3 may receive Awards only if the Awards are granted directly by the
Committee without delegation. To the extent that the Committee has delegated
authority pursuant to this Section 3(g), references in the Plan to the Committee
shall be deemed to include the Committee’s designee.


Section 4.Shares Available for Awards.


(a)Total Shares Available. Subject to the provisions of subsections (b) through
(f) of this Section 4, the total number of Shares available for grant to
Participants under the Plan on or after the Effective Date shall be:


(1)
Twenty-eight million seven hundred fifty thousand (28,750,000) Shares, plus



(2)
the following Shares previously subject to Awards granted under a Prior Plan but
not issued: (A) Shares that, as of the Effective Date, are subject to
outstanding Awards, to the extent such Shares are forfeited or otherwise not
issued due to termination of employment, (B) expiration of an Option or SAR;
(C) Shares that, as of the Effective Date, are subject to outstanding Full Value
Awards that were accounted for in Shares but are settled in cash; and (D) Shares
that, as of the Effective Date, are subject to outstanding performance share
awards, to the extent that the target number of Shares under the award exceeds
the number of shares actually issued pursuant to the award. 

Such authorized Shares may be granted pursuant to new Awards and in settlement
(after the Effective Date) of Full Value Awards that were granted before the
Effective Date under a Prior Plan. Each Share underlying an Option, SAR,
Restricted Stock, Performance Share, RSU or similar Award shall count as one
share of Common Stock. No further Awards shall be granted pursuant to any Prior
Plan.
(b)Aggregate Limitation on ISOs. Subject to the adjustment provisions in
Section 4(e) hereof ISOs may be granted with respect to no more than 200,000
Shares in any Plan Year and no more than 2,000,000 Shares in the aggregate.


(c)Individual Limitation of Awards. Subject to the adjustment provisions in
Section 4(e) hereof, the following limitations shall apply to Awards under the
Plan:


(1)
No individual Participant shall be granted, in any Plan Year, Options and/or
SARs with respect to more than 2,000,000 Shares in the aggregate;



(2)
No individual Participant shall be granted, in any Plan Year, performance-based
grants of Restricted Stock and/or Restricted Stock Units with respect to more
than 1,000,000 Shares in the aggregate;



(3)
No individual Participant shall be granted, in any Plan Year, Performance
Shares, Performance Units, or Other Stock Based Awards that provide for more
than 2,000,000 Shares in the aggregate; and



(4)
No individual Participant shall be granted, in any Plan Year, Performance Cash
in an amount of more than $10,000,000.

For purposes of the individual limits set forth in this Section 4(c), any Awards
that are canceled shall continue to count against the individual share and cash
limits.
(d)Shares Available for Issuance.


(1)
The number of Shares covered by an Award shall count against the limitations
prescribed by subsections (a) and (b), above, on the number of Shares available
for award under the Plan only to the extent that such Shares are actually
issued.



(2)
If (A) any Award that was granted on or after the Effective Date is forfeited or
otherwise terminates or is canceled without the delivery of Shares, or (B) on or
after the Effective Date, Shares are surrendered or withheld from any
Share-settled Award granted under the Plan or a Prior Plan to satisfy
withholding of taxes, then the Shares covered by such forfeited, terminated or
canceled Award, and Shares equal to the number of Shares surrendered, withheld
or tendered, shall again become available to be delivered pursuant to Awards
granted under this Plan.







--------------------------------------------------------------------------------




(3)
With respect to each Option and SAR, the number of Shares counted against the
number of Shares available for award under the Plan shall equal



(4)
the number of Shares actually issued upon exercise, after subtracting Shares
tendered or withheld to pay the exercise price and to satisfy withholding
obligations.



(5)
The Shares issued under the Plan may be authorized and unissued Shares or
treasury Shares.



(e)Adjustment for Corporate Transactions. In the event of a Corporate
Transaction, the Committee shall (in order to preserve, or to prevent
enlargement of, the benefits or potential benefits available under the Plan), in
such manner as the Committee deems equitable, adjust-


(1)
the number and kind of shares that thereafter may be made the subject of Awards,



(2)
the number and kinds of shares that are subject to outstanding Awards, and



(3)
the grant, exercise, or conversion price with respect to any of the foregoing.

Any shares received as a result of a Corporate Transaction affecting Restricted
Stock shall have the same status, be subject to the same restrictions, and bear
the same legend as the Restricted Stock with respect to which the shares were
issued. Additionally, the Committee may make provisions for a cash payment to a
Participant or other person holding an outstanding Award. However, the number of
Shares subject to any Award shall always be a whole number.
(f)Acquisitions. Unless required by law or regulation, no Shares underlying any
Award granted in assumption of, or in substitution for, an outstanding award
previously granted by a company acquired by the Company, a Subsidiary, or an
Affiliate or with which the Company, a Subsidiary, or an Affiliate combines,
shall count against the Shares available for Awards under the Plan.


Section 5.Stock Options and SARs.


(a)Grant. The Committee is authorized to grant Incentive Stock Options,
Nonstatutory Stock Options, and SARs; provided that Incentive Stock Options may
not be granted to any Eligible Employee who is not an employee of the Company or
one of its Subsidiaries at the time of grant. The Committee shall not grant
“reload” Options (i.e., Options that are automatically granted to an optionee
when the optionee uses Shares to pay the exercise price, or to satisfy
withholding tax obligations associated with the exercise, of previously granted
Options) or any Option or SAR that is not structured to be exempt from the
requirements of Section 409A of the Code.


(b)Exercise Price and Grant Price. The Committee shall establish the exercise
price for each Option and the grant price for each SAR at the time the Option or
SAR is granted. Neither the exercise price nor the grant price shall be less
than 100% of the Fair Market Value of the Shares subject to the Option or SAR on
the date of grant. Except as required by Section 4(e) hereof, the Committee may
not (1) reprice Options or SARs or (2) exchange Options or SARs for cash, stock
or other consideration without the approval of the Company’s shareholders.


(c)Exercise. Each Option and SAR shall be exercised at such times and subject to
such terms and conditions as the Committee may specify in the Award Agreement or
thereafter; provided that unless the Option or SAR becomes vested earlier
pursuant to Section 11 or 12(e) hereof, an Option or SAR may not be exercised in
whole or in part before the first anniversary of the date on which the Option or
SAR was granted. The Committee may impose such conditions on the exercise of
Options and SARs as it determines to be appropriate, including conditions
relating to the application of federal or state securities laws. No Shares shall
be delivered pursuant to any exercise of an Option unless arrangements
satisfactory to the Committee have been made to assure full payment of the
exercise price therefor. Without limiting the generality of the foregoing,
payment of the exercise price of an Option may be made (i) in cash, (ii) if and
to the extent permitted by the Committee, by withholding Shares (“net exercise”)
or exchanging Shares owned without restriction, or the ownership of which is
attested to, by the optionee, or (iii) by a combination of the foregoing. The
combined value of all cash and the fair market value of any Shares tendered to
the Company, valued as of the date of such tender, shall be equal to (or greater
than) the aggregate exercise price. The Committee may not authorize a loan to an
optionee to assist the optionee in making payment of the exercise price under an
Option or in meeting the optionee’s tax obligations associated with the exercise
of an Option.


(d)Term. An Option or SAR shall be exercisable for a term determined by the
Committee, which shall not be longer than ten years from the date on which the
Option or SAR is granted.




--------------------------------------------------------------------------------






(e)Termination of Employment other than for Cause. An Option or SAR shall be
exercisable following a Participant’s Termination of Employment only to the
extent the Award is vested and not expired (in each case, taking into account
the provisions of this Section 5(e) and Sections 11 and 12(e) hereof). Except as
otherwise set forth in the Award Agreement, and subject to Sections 11 and
12(e), and the requirements of any Incentive Stock Option:


(1)
If (A) as of the Participant’s Termination of Employment, he is age 55 or older
and has completed 10 or more years of service with the Company and its
Subsidiaries and Affiliates, and (B) the Participant’s Termination of Employment
is not due to Cause or the Participant’s death or Disability, the Participant
(or, after the Participant’s death, his beneficiary or personal representative)
may exercise any Option or SAR held by the Participant at the time of his
Termination of Employment, to the extent such Option or SAR is vested, for a
period that ends no later than three years after his Termination of Employment,
but not after the date the Option or SAR otherwise expires.

(2)
If the Participant’s Termination of Employment is due to the Participant’s
death, any Option or SAR held by the Participant at the time of his death shall
become vested and the Participant’s beneficiary or personal representative may
exercise such Option(s) and SAR(s) for a period of up to one year after his
death, but not after the date the Option or SAR otherwise expires.



(3)
If the Participant’s Termination of Employment is due to the Participant’s
Disability and the Participant’s Termination of Employment occurs 12 or more
months after the date on which an Option or SAR was granted, the Award shall be
vested on a pro-rata basis, whereby the vested fraction equals the number of
completed months from the date of grant to the Participant’s Termination of
Employment divided by the number of months from the date of grant to the Vesting
Date. The Participant (or, after his death, his beneficiary or personal
representative) may exercise the vested portion of each such Option or SAR for a
period of up to one year after his Termination of Employment, but not after the
date the Option or SAR otherwise expires.



(4)
If the Participant’s Termination of Employment is not due to Cause and not
described in paragraph (1), (2) or (3), above, the Participant (or, after his
death, his beneficiary or personal representative) may exercise any Option or
SAR held by the Participant at the time of his Termination of Employment, to the
extent such Option or SAR is vested, for a period of up to three months after
his Termination of Employment, but not after the date the Option or SAR
otherwise expires.



(5)
If the Participant’s Termination of Employment is for Cause, the Option or SAR
shall be canceled immediately upon the Participant’s Termination of Employment
and shall not be exercisable thereafter.



(f)Special Rules for Incentive Stock Options (“ISOs”). ISOs shall be subject to
the requirements of Section 422 of the Code. In accordance with Section 422, an
ISO shall not be granted to an individual who, immediately before the time the
Option is granted, owns Shares possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company, unless the Award
Agreement for such ISO provides that (i) the exercise price is no less than 110%
of the fair market value of the Shares on the grant date (determined in
accordance with Treas. Reg. § 1.422-2(f)(1)), and (ii) the Option expires no
later than the fifth anniversary of the grant date.


Section 6.Restricted Stock and Restricted Stock Units.


(a)Grant. Subject to the limits set forth in the Plan, the Committee is
authorized to determine the number of Shares of Restricted Stock and the number
of Restricted Stock Units to be granted to a Participant, and the other terms
and conditions applicable to such Restricted Stock and Restricted Stock Units,
including the conditions for vesting of such Awards. As provided in
Section 6(b) hereof, the Committee is authorized to make the vesting of all or
part of an Award of Restricted Stock or Restricted Stock Units contingent on the
achievement of Performance Objectives specified by the Committee.


(b)Performance-Based Grants. The Committee is authorized to make the grant
and/or the vesting of Awards of Restricted Stock and Restricted Stock Units
contingent on the achievement of Performance Objectives specified by the
Committee. If such Performance Objectives are not satisfied, the Award shall not
be granted or become vested, as the case may be. Partial achievement of such
Performance Objectives may result in the grant or vesting of a portion of the
Award corresponding to the degree of achievement.


(c)Rights of Participant. A Participant to whom Shares of Restricted Stock have
been granted shall have absolute ownership of such Shares, including the right
to vote the same and to receive dividends thereon, subject to the terms,
conditions,




--------------------------------------------------------------------------------




and restrictions described in the Plan and in the Award Agreement. A Participant
to whom Restricted Stock Units have been granted shall have no ownership
interest in the Shares to which such Restricted Stock Units relate until and
unless settlement with respect to such Restricted Stock Units is actually made
in Shares.


(d)Restrictions. Until the restrictions applicable to Restricted Stock shall
lapse, the Restricted Stock shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of. Unless the Restricted Stock vests
earlier pursuant to Section 6(e), 11 or 12(e) hereof, the restrictions set forth
in his Section 6(d) shall remain in effect until the end of the Restricted
Period.


(e)Termination of Employment.


(1)
Other than (x) as set forth in paragraph (2), below, or the Award Agreement, and
(y) as may be determined by the Committee under Section 11 or 12(e) hereof, if a
Participant’s Termination of Employment for any reason occurs before the
restrictions applicable to Restricted Stock lapse, or before the Award of
Restricted Stock Units becomes fully vested:



(A)
Such Restricted Stock shall be forfeited, all rights with respect to such
Restricted Stock shall immediately terminate without any payment of
consideration by the Company, and any Shares of such Restricted Stock that had
been delivered to, or held in custody for, the Participant shall be returned to
the Company forthwith, accompanied by any instrument of transfer requested by
the Company; and



(B)
Such unvested Restricted Stock Units shall be immediately forfeited, and all of
the rights of the Participant with respect to such Restricted Stock Units shall
immediately terminate without any payment of consideration by the Company.



(2)
Except as otherwise provided in the Award Agreement, if the Participant’s
Termination of Employment is due to the Participant’s death or Disability, a
portion of any Award of Restricted Stock or Restricted Stock Units shall become
vested as follows:



(A)
If the Award is not contingent on the achievement of Performance Objectives, the
vested percentage of the Award shall equal a fraction, the numerator of which is
the number of completed months from the date on which the Award was granted
until the Participant’s Termination of Employment and the denominator of which
is the number of months from the grant date to the Vesting Date; and



(B)
If the Award is contingent on the achievement of Performance Objectives, a
portion of the Award shall become vested only if the Participant’s Termination
of Employment occurs at least 12 months after the start of the applicable
Performance Period. The vested percentage shall equal a service-based vesting
percentage determined in accordance with subparagraph (A), above, adjusted up or
down based on (i) in the case of the Participant’s death, actual performance
before the Participant’s death (to the extent measured) and estimated
performance for the remainder of the Performance Period, and (ii) in the case of
the Participant’s Disability, actual performance through the end of the
Performance Period.



(f)Settlement of Restricted Stock Units. Except as otherwise provided in the
Award Agreement, and subject to Section 12(m) and (n) hereof, any vested
Restricted Stock Units shall be settled on the earlier of (x) a date determined
by the Company that is within 90 days after the Participant’s death or (y) a
date determined by the Company that is during the calendar year in which the
Vesting Date occurs.


(g)Agreement by Participant Regarding Withholding Taxes for Restricted Stock.
Each Participant who receives Restricted Stock shall agree that:


(1)
No later than the date of the lapse of the restrictions applicable to the
Restricted Stock (or, if earlier, as soon as practicable after the Committee or
the Company determines that the Restricted Stock is no longer subject to a
“substantial risk of forfeiture” within the meaning of Section 83(a)(1) of the
Code), the Participant shall pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of, any taxes of any kind
required by law to be withheld with respect to the Restricted Stock; and





--------------------------------------------------------------------------------






(2)
The Company and its Subsidiaries and Affiliates shall, to the extent permitted
by law, have the right to deduct from any payments of any kind otherwise due to
the Participant any taxes of any kind required by law to be withheld with
respect to the Restricted Stock. A Participant may elect to have any withholding
tax obligation satisfied by-



(A)
having the Company withhold shares otherwise deliverable to the Participant in
connection with the Award of Restricted Stock, or



(B)
delivering to the Company such Restricted Stock or delivering to the Company
other Shares;

provided that the Committee may, in its sole discretion, disapprove any such
election.
(h)Election to Recognize Gross Income from Restricted Stock in Year of Grant. If
a Participant properly elects, within 30 days of the date of grant of Restricted
Stock, to include in gross income for federal income tax purposes an amount
equal to the fair market value of the Shares awarded on the date of grant, he
shall make arrangements satisfactory to the Committee to pay any taxes required
to be withheld with respect to such Shares. If he fails to make the payments,
the Company and its Subsidiaries and Affiliates shall, to the extent permitted
by law, have the right to deduct from any payments of any kind otherwise due to
the Participant any taxes of any kind required by law to be withheld with
respect to the Shares.


(i)Foreign Laws. Notwithstanding any other provision of the Plan, if Restricted
Stock is to be awarded to a Participant who is subject to the laws, including
the tax laws, of any country other than the United States, the Committee may, in
its discretion, direct the Company to sell, assign, or otherwise transfer the
Restricted Stock to a trust or other entity or arrangement, rather than grant
the Restricted Stock directly to the Participant.


Section 7.Performance Shares, Performance Units, and Other Stock-Based Awards.


(a)Grant. Subject to the limits set forth in the Plan, the Committee is
authorized to determine the number (or, for Performance Units denominated in
cash, the amount) of Performance Shares, Performance Units, and
Other-Stock-Based Awards to be granted to a Participant and the other terms and
conditions of such Awards. The Performance Shares and Performance Units shall
become vested upon (and only to the extent of) the achievement of specified
Performance Objectives specified by the Committee, and any other conditions set
forth in the Award Agreement. Partial achievement of the objective(s) may result
in a payment corresponding to the degree of achievement.


(b)Payment. Payment of Performance Shares and Performance Units and Other
Stock-Based Awards may be made in cash, Shares, or a combination, as determined
by the Committee. For purposes of calculating the amount of any payment, the
Fair Market Value of Shares shall be determined on the Vesting Date. Except as
otherwise provided in the Award Agreement, and subject to Section 12(m) and (n)
hereof, any Performance Shares or Performance Units shall be paid on the earlier
of (1) a date determined by the Company that is within 90 days after the
Participant’s death, or (2) a date determined by the Company that is during the
calendar year in which the Vesting Date occurs.


(c)Termination of Employment.


(1)
Other than (A) as set forth in paragraph (2), below, or the Award Agreement, and
(B) as may be determined by the Committee under Section 11 or 12(e) hereof, if a
Participant’s Termination of Employment for any reason occurs before a
Performance Share, Performance Unit, or Other Stock-Based Award becomes fully
vested, the unvested portion of such Performance Share, Performance Unit, or
Other Stock-Based Award shall be immediately forfeited, and all of the rights of
the Participant with respect to any such Award shall immediately terminate
without any payment of consideration by the Company.



(2)
Except as otherwise provided in the Award Agreement, if (A) the Participant’s
Termination of Employment is due to the Participant’s death or Disability and
(B) his Termination of Employment occurs at least 12 months after the start of
the applicable Performance Period, a portion of any Performance Shares,
Performance Units, or Other Stock-Based Award shall be vested, as follows:
first, the target number (or target amount) of Performance Shares, Performance
Units or Other Stock Based Awards shall be multiplied by a fraction, the
numerator of which is the number of completed months from the first day of the
Performance Period to the Participant’s Termination of Employment and the
denominator of which is the number of months in the Performance Period, and then
such reduced target number (or target amount) shall be adjusted up or down based
on (i) in the case of a Participant’s death,





--------------------------------------------------------------------------------




actual performance before the Participant’s death (to the extent measured) and
estimated performance for the remainder of the Performance Period, and (ii) in
the case of the Participant’s Disability, actual performance through the end of
the Performance Period.


Section 8.Performance Cash.


(a)Grant. Subject to the limits set forth in the Plan, the Committee is
authorized to determine the amount of Performance Cash Awards to be granted to a
Participant and the other terms and conditions of such Awards. The Performance
Cash Awards shall become vested upon (and only to the extent of) the achievement
of specified Performance Objectives specified by the Committee, and any other
conditions set forth in the Award Agreement. Partial achievement of the
objective(s) may result in a payment corresponding to the degree of achievement.
(b)Payment. Payment of Performance Cash Awards shall be may be made in cash,
Shares, or a combination, as determined by the Committee. Any Shares shall be
valued in the same manner as described in Section 7(b) hereof. Except as
otherwise provided in the Award Agreement, and subject to Section 12(m) and (n)
hereof, any Performance Cash Award shall be paid on the earlier of (1) a date
determined by the Company that is within 90 days after the Participant’s death,
or (2) a date determined by the Company that is during the calendar year in
which the Vesting Date occurs.


(c)Termination of Employment.


(1)
Other than (A) as set forth in paragraph (2), below, or the Award Agreement, and
(B) as may be determined by the Committee under Section 11 or 12(e) hereof, if a
Participant’s Termination of Employment for any reason occurs before a
Performance Cash Award becomes fully vested, the unvested portion of such
Performance Cash Award shall be immediately forfeited, and all of the rights of
the Participant with respect to any such Award shall immediately terminate
without any payment of consideration by the Company



(2)
Except as otherwise provided in the Award Agreement, if (A) the Participant’s
Termination of Employment is due to the Participant’s death or Disability and
(B) his Termination of Employment occurs at least 12 months after the start of
the applicable Performance Period, a portion of any Performance Cash Award shall
be vested, as follows: first, the target amount of the Performance Cash Award
shall be multiplied by a fraction, the numerator of which is the number of
completed months from the first day of the Performance Period to the
Participant’s Termination of Employment and the denominator of which is the
number of months in the Performance Period, and then such reduced target amount
shall be adjusted up or down based on (i) in the case of a Participant’s death,
actual performance before the Participant’s death (to the extent measured) and
estimated performance for the remainder of the Performance Period, and (ii) in
the case of the Participant’s Disability, actual performance through the end of
the Performance Period.



Section 9.Executive Incentive Performance Awards.


(a)EIP Awards. The Committee is authorized to grant EIP Awards, in its sole
discretion, with respect to a Performance Period that consists of all or part of
a Plan Year.


(b)Determination of EIP Amounts. The amount of an EIP Award shall be determined
by the Committee and shall be contingent upon the achievement of Performance
Objectives specified by the Committee. Partial achievement of such Performance
Objective(s) may result in an Award corresponding to the degree of achievement.
The Committee may, however, authorize payment of less than the amount
corresponding to the degree of achievement of such Performance Objectives.


(c)Maximum Individual EIP Awards. The maximum individual EIP Award permitted
with respect to any full Plan Year is $8,000,000. If the Performance Period for
an EIP Award is less than a full Plan Year, the $8,000,000 limit shall be
pro-rated to reflect the length of the Performance Period. No Award issued under
any Prior Plan shall count toward the maximum set forth in this Section 9(c),
even if such other Award relates to a Plan Year or period of service that begins
or ends after termination of the Prior Plan.


(d)Form and Timing of EIP Awards. The Committee shall be responsible for
determining the form and timing of EIP Awards under the Plan. In its discretion,
the Committee may make any Award payable in cash, Shares, or a combination. Any
Shares awarded under this Section 9 shall be valued using the Fair Market Value
of the Shares on the day the Shares are awarded. Subject to Section 12(m) and
(n) hereof, each individual EIP Award shall be paid on the earlier of (1) a date
determined by the Company that is within 90 days after the Participant’s death
or (2) the date prescribed by the Award Agreement. The Committee




--------------------------------------------------------------------------------




shall have discretion to require a deferred payment schedule if such deferred
payment schedule complies with the requirements of Section 409A of the Code.


(e)Termination of Employment Other than for Cause.


(1)
Other than (A) as set forth in paragraph (2), below, or an EIP Award Agreement,
and (B) as may be determined by the Committee under Section 11 hereof, if a
Participant’s Termination of Employment occurs before the payment due date for
an EIP Award, such EIP Award shall be immediately forfeited, and all of the
rights of the Participant with respect to any such EIP Award shall immediately
terminate without any payment of consideration by the Company.



(2)
If the Participant’s Termination of Employment is due to the Participant’s death
or Disability, a portion of the EIP Award shall be vested, as follows: first,
the target amount of the EIP Award shall be multiplied by a fraction, the
numerator of which is the number of completed months (not to exceed 12) from the
first day of the Performance Period to the Participant’s Termination of
Employment and the denominator of which is the number of months in the
Performance Period, and then such reduced target amount shall be adjusted up or
down based on (A) in the case of a Participant’s death, actual performance
before the Participant’s death (to the extent measured) and estimated
performance for the remainder of the Performance Period, and (B) in the case of
the Participant’s Disability, actual performance through the end of the
Performance Period.



(f)Change of Control. Upon the occurrence of a Change of Control, a
Participant’s EIP Award shall immediately become vested as follows, except as
otherwise provided by the Committee:


(1)
If such Change of Control occurs on or prior to March 31 of a Plan Year, then
the vested amount shall equal the target amount of the EIP Award times a
fraction, the numerator of which is the number of completed days from the first
day of the Performance Period through (and including) the date of the
consummation of the Change of Control, and the denominator of which is the
number of days in the Performance Period; or



(2)
If such Change of Control occurs after March 31 of a Plan Year, then the vested
amount shall equal the target amount of the EIP Award.

Such vested amount shall be paid within 30 days after the Change of Control.
Section 10.
Dividend Equivalents and Shares in Lieu of Cash.



(a)Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Participants having Full Value Awards under which such
Participant shall be entitled to receive payments (in cash or Shares, as
determined in the discretion of the Committee) equivalent to the amount of cash
or share dividends paid by the Company to holders of Shares with respect to a
number of Shares determined by the Committee. Subject to the terms of the Plan,
such Dividend Equivalents may have such terms and conditions as the Committee
shall determine; provided that the payment terms of such Dividend Equivalents
shall be set forth in writing and structured with the intent to comply with (or
to be exempt from) the requirements of Section 409A of the Code.


(b)Shares in Lieu of Cash. The Committee may grant Awards of Shares in lieu of
all or part of any compensation otherwise payable in cash to an Eligible
Employee by the Company or any Subsidiary or Affiliate. If Shares are issued in
lieu of cash, the number of Shares to be issued shall equal the number of whole
Shares that have an aggregate Fair Market Value (determined on the date the cash
otherwise would have been payable) equal to or less than the amount of such
cash.


Section 11.Termination of Employment.


(a)Termination Other than for Cause. If a Participant incurs a Termination of
Employment for any reason other than Cause, the Participant shall be vested only
in the portion of the Award (if any) in which the Participant is vested
immediately before his Termination of Employment, except to the extent
(1) expressly set forth in the Plan or the Award Agreement or (2) to the extent
permitted by the Plan, that the Committee in its sole discretion determines
otherwise; provided, however, that subject to Section 12(e) hereof and the terms
of the Award Agreement, no Award shall become vested before the first
anniversary of the date on which the Award was granted unless the Participant’s
Termination of Employment was due to Retirement, death, or Disability.




--------------------------------------------------------------------------------






(b)Termination for Cause. If a Participant incurs a Termination of Employment
for Cause, then all outstanding Awards shall immediately be canceled, except as
the Committee may otherwise provide in the Award Agreement.


(c)Vesting During Severance Period. Unless the Committee provides otherwise, a
Participant who remains on his Employer’s payroll after his Termination of
Employment (e.g., by reason of receiving severance payments) shall continue to
vest in, and accrue rights under, his Awards, as if he had continued in
employment with his Employer through the date as of which he is withdrawn from
his Employer’s payroll. Neither the Committee nor its designee shall be required
to authorize continued vesting or accrual of rights for any Participant after
his Termination of Employment, unless otherwise expressly provided by an Award
Agreement or other binding agreement involving the Company, a Subsidiary, or an
Affiliate; and there is no obligation of uniformity or consistency of treatment
of Participants.


Section 12.General Provisions.


(a)Awards. Each Award hereunder shall be evidenced in writing (which may be
electronic). Except with respect to an EIP Award, the written terms of the Award
shall be delivered to the Participant (including in electronic form) and shall
incorporate the terms of the Plan by reference.


(b)Interpretation. Notwithstanding any other provision of the Plan, to the
extent that any Award is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m)(4)(C) of the Code, the
Committee shall not exercise any discretionary authority otherwise granted under
the Plan with respect to such Award that would cause such Award to fail to
qualify as “performance-based compensation.” For example, with respect to any
Award that is intended to qualify as “performance-based compensation,” the
Committee shall not exercise discretion to increase the value of the Award above
the objectively determined maximum established for purposes of Section 162(m)
and, except in the case of death, Disability, or a Change of Control, the
Committee shall not allow payment of any Award before it has certified in
writing that the applicable Performance Objectives have been achieved. To the
extent that an Award under this Plan is used to settle or pay an award under the
Company’s Executive Performance Plan (or any successor thereto), the Committee
may exercise discretion with respect to the Award under this Plan (including to
increase the amount payable under this Plan or change the Performance
Objectives), provided that (i) such discretion is not exercised to increase the
aggregate value of the award established under the Executive Performance Plan,
and (ii) the Committee has designated in writing that the objectives under the
Executive Performance Plan have been achieved.


(c)Withholding. The Company shall have the right to deduct from all amounts paid
to a Participant in cash any taxes required by law to be withheld in respect of
Awards under the Plan. In the case of any Award satisfied in Shares, no Shares
shall be issued unless and until arrangements satisfactory to the Company shall
have been made to satisfy any withholding tax obligations applicable with
respect to such Award. Without limiting the generality of the foregoing and
subject to such terms and conditions as the Committee may impose, the Company
shall have the right to (i) retain Shares or (ii) subject to such terms and
conditions as the Committee may establish from time to time, permit Participants
to elect to tender Shares (including Shares issuable in respect of an Award) to
satisfy, in whole or in part, the amount required to be withheld; provided that
the number of Shares retained or tendered shall be no greater than the minimum
number that the Company determines is required to satisfy the applicable
withholding requirement.


(d)Nontransferability. No Award shall be assignable or transferable except by
will or the laws of descent and distribution, and except to the extent required
by law, no right or interest of any Participant shall be subject to any lien,
obligation or liability of the Participant; provided, however, that the
Committee shall have discretion to permit (on such terms and conditions as it
shall establish) transfer of a Nonstatutory Stock Option to a member of the
Participant’s immediate family or to a trust, partnership, corporation, or
similar vehicle the parties in interest in which are limited to the Participant
and members of the Participant’s immediate family with respect to whom the
exercise of such Option is covered by an effective registration statement under
the Securities Act of 1933, as amended (collectively, the “Permitted
Transferees”). All rights with respect to Awards granted to a Participant under
the Plan shall be exercisable during the Participant’s lifetime only by such
Participant or, if applicable, the Permitted Transferees.


(e)Change of Control. Subject to (i) Section 9(f) (with respect to EIP Awards),
an Award Agreement may specify provisions relating to a Change of Control,
including the acceleration of the vesting, delivery and exercisability of, and
the lapse of restrictions and deemed satisfaction of Performance Objectives with
respect to, the Award, and replacement of a Share-settled Award with a
cash-settled Award; provided, however, that, vesting, delivery or exercisability
of, or the lapse of restrictions on, any outstanding Award (other than an EIP
Award) shall not be accelerated in connection with a Change of Control unless
(i) the Change of Control actually occurs and (ii) the Participant’s Employment
is terminated without Cause, under circumstances described in the Award
Agreement, within 24 months following such Change of Control.






--------------------------------------------------------------------------------




(f)No Right to Employment. Neither the right to participate in the Plan nor the
grant of any Award shall be construed as giving a Participant the right to be
retained in the employ of the Company, any Subsidiary or any Affiliate. The
Company and each Subsidiary and Affiliate expressly reserve the right at any
time to dismiss a Participant free from any liability, or any claim under the
Plan, except as expressly provided in the Plan or in any applicable Award
Agreement.


(g)Other Conditions to Awards. Unless the Committee determines otherwise, the
Participant’s rights in respect of all of his or her outstanding Awards (whether
or not vested) may be canceled, withheld, amended or otherwise limited or
restricted at any time if the Participant is not in compliance with all
applicable provisions of the Plan or Award Agreement, or if the Participant
engages in any Prohibited Activity. In addition, each Award granted under the
Plan shall be and remain subject to any clawback or recoupment policy as in
effect or as may be adopted by the Board (or a committee or subcommittee of the
Board), in each case, as may be amended from time to time. No such policy or
amendment shall in any event require the prior consent of any Participant or
Eligible Employee.


(h)Nature and Form of Payments. All grants of Awards and deliveries of Shares,
cash or other property under the Plan shall constitute a special discretionary
incentive payment to the Participant and shall not be required to be taken into
account in computing the amount of salary or compensation of the Participant for
the purpose of determining any contributions to or any benefits under any
pension, retirement, profit-sharing, bonus, life insurance, severance or other
benefit plan of the Company or under any agreement with the Participant, unless
the Company specifically provides otherwise in any such plan or agreement.


(i)No Rights to Awards; No Shareholder Rights. No Participant or Eligible
Employee shall have any claim to be granted any Award under the Plan, and there
is no obligation of uniformity or consistency of treatment of Participants and
Eligible Employees. Subject to the provisions of the Plan and the Award
Agreement, no person shall have any rights as a shareholder with respect to any
Shares to be issued under the Plan prior to the issuance thereof.


(j)Foreign Benefits. The Committee may grant Awards to Eligible Employees of the
Company and its Subsidiaries and Affiliates who reside in jurisdictions outside
the United States. The Committee may adopt such supplements to the Plan as may
be necessary to comply with applicable laws of such jurisdictions and to afford
participants favorable treatment under such laws; provided that no Award shall
be granted under any such supplement on the basis of terms or conditions that
are inconsistent with provisions of the Plan.


(k)Indemnification. No member of the Board or the Committee or any employee of
the Company, its Subsidiaries, or its Affiliates (each, a “Covered Person”)
shall have any liability to any person (including any Participant or Eligible
Employee) for any action taken or omitted to be taken or any determination made
in good faith with respect to this Plan, an Award, or an individual’s
participation herein. Each Covered Person shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Covered Person in
connection with or resulting from any action, suit or proceeding to which such
Covered Person may be involved by reason of any action taken or omitted to be
taken by such Covered Person, with the Company’s approval, in settlement
thereof, or paid by such Covered Person in satisfaction of any judgment in any
such action, suit or proceeding against such Covered Person; provided, that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding and, once the Company gives notice of its intent to
assume the defense, the Company will have sole control over the defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to such indemnity claim resulted from such Covered
Person’s bad faith, fraud or willful misconduct. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which Covered Persons may be entitled pursuant to the Company’s bylaws or
charter, as a matter of law, or otherwise, or any other power that the Company
may have to indemnify such person or to hold them harmless.


(l)Amendment of Plan. The Board or the Committee may amend, suspend, or
terminate the Plan or any portion thereof at any time; provided that no
amendment shall be made without shareholder approval if (1) shareholder approval
is required by law, regulation, a securities exchange listing requirement, or a
provision of the Plan, or (2) if the amendment would increase the number of
Shares available for Awards under the Plan, except as required by
Section 4(e) hereof. Without the written consent of an affected Participant, no
termination, suspension, or modification of the Plan shall adversely affect any
right of such Participant under the terms of an Award granted before the date of
such termination, suspension, or modification.


(m)Application of Proceeds. The proceeds received by the Company from the sale
of Shares under the Plan shall be used for general corporate purposes.


(n)Compliance with Legal and Exchange Requirements. The Plan, the grant and
exercise of Awards thereunder, and the other obligations of the Company under
the Plan, shall be subject to all applicable federal and state laws, rules, and




--------------------------------------------------------------------------------




regulations, and to such approvals by any regulatory or governmental agency as
may be required. The Company, in its discretion, may postpone the grant and
exercise of Awards, the issuance or delivery of Shares under any Award or any
other action permitted under the Plan to permit the Company, with reasonable
diligence, to complete such stock exchange listing or registration or
qualification of Shares or other required action under any federal or state law,
rule, or regulation and may require any Participant to make such representations
and furnish such information as it may consider appropriate in connection with
the issuance or delivery of Shares in compliance with applicable laws, rules,
and regulations. The Company shall not be obligated by virtue of any provision
of the Plan to recognize the exercise of any Award or otherwise to sell or issue
Shares in violation of any such laws, rules, or regulations; and any
postponement of the exercise or settlement of any Award under this provision
shall not extend the term of such Awards, and neither the Company nor its
directors or officers shall have any obligation or liability to the Participant
with respect to any Award (or stock issuable thereunder) that shall lapse
because of such postponement.


(o)Deferrals. Subject to the Committee’s reasonable efforts to comply with the
requirements of Section 409A of the Code, the Committee may:


(1)
Postpone the exercise of Awards, the issuance or delivery of Shares, the payment
of cash under any Award, or any action permitted under the Plan to prevent the
Company or any of its Subsidiaries or Affiliates from being denied an income tax
benefit with respect to any Award, and/or



(2)
Establish rules under which a Participant may elect to postpone receipt of
Shares or cash under any Award.



(p)Section 409A of the Code.


(1)
The Plan shall be operated, administered, and interpreted consistent with the
intent to comply with (or to be exempt from) the requirements of Section 409A of
the Code. If the Committee or the Company determines that any provision of the
Plan is or might be inconsistent with the restrictions imposed by Section 409A
of the Code, the Plan shall be automatically amended (without further action) to
the extent that the Committee or the Company determines is necessary to bring it
into compliance with the requirements of Section 409A of the Code. No provision
of the Plan or any Award Agreement shall be interpreted or construed to transfer
any liability for a failure to comply with the requirements of Section 409A of
the Code from a Participant or other individual to the Company, any Subsidiary,
any Affiliate, the Committee, or any other entity or individual affiliated with
the Company, the Subsidiaries, and the Affiliates.



(2)
For any Participant who, as of the date on which his Termination of Employment
occurs, is a “specified employee” (within the meaning of Section 409A(2)(B)(i)
of the Code, as determined by Interpublic in accordance with Treas. Reg.
§ 1.409A-1(i)), the payment date for any Award that is subject to Section 409A
and for which the payment trigger is the Participant’s Termination of Employment
shall be no earlier than the Participant’s Delayed Start Date. For purposes of
the Plan, the Participant’s Delayed Start Date shall be the earlier of (i) the
Company’s first pay date for the seventh calendar month that starts after the
Participant’s Termination of Employment or (y) a date determined by Interpublic
that is within 90 days after the Participant’s death.



(q)Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and the Plan shall be construed and enforced as if
such provision had not been included.


(r)Incapacity. Any benefit payable to or for the benefit of a minor, an
incompetent person, or other person incapable of receipting therefor shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge any liability or obligation of the Committee, the Board,
the Company, and all other parties with respect thereto.


(s)Rules of Construction. Whenever used in the Plan, words in the masculine
gender shall be deemed to refer to females as well as to males; words in the
singular shall be deemed to refer also to the plural; the word “include” shall
mean “including but not limited to”; and references to a statute, statutory
provision, or regulation shall be construed as if they referred also to that
provision (or to a successor provision of similar import) as currently in
effect, as amended, or as reenacted, and to agency guidance of general
applicability issued thereunder.






--------------------------------------------------------------------------------




(t)Headings and Captions. The headings and captions in this Plan document are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.


(u)Applicable Law. The validity, construction, interpretation, administration,
and effect of the Plan and of its rules and regulations, and rights relating to
the Plan, shall be determined solely in accordance with the laws of the State of
New York, without regard to any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.


(v)Effective Date. The Plan shall become effective on the date the Plan is
approved by the Company’s shareholders. No Awards may be granted under the Plan
after the annual meeting of the Company’s shareholders in 2024; provided that
any Awards granted before such annual meeting shall continue in effect
thereafter in accordance with the terms of the Awards and the Plan. Upon
shareholder approval of the Plan, no awards shall be made under the Prior Plan.






